DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/24/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, an explanation of the relevance (e.g. English translation of the abstract) has not been provided for Foreign Patent Document no. 2 – KR 1020100016148 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "slightly foamed" in claim 5, lines 2 and 3 is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood to what degree slightly foamed means.
The term "substantially completely" in claims 11 and 12 is a relative term which renders the claim indefinite.  The term "substantially completely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With regards to claim 11, it is unclear whether the mold is substantially filled with the foamable composition or if the mold is completely filled with the foamable composition.  With regards to claim 12, it is unclear where the foamable composition is expanded to substantially fill the mold or if the foamable composition is expanded to completely fill the mold.  Examiner recommends removing one of substantially or completely from the claim limitations.  As claim 11 calls for the volume ratio to be 1:1 to 1:1.1; the limitations of claims 11 and 12 will be interpreted as completely.
Claim 11 recites the limitation "the molding temperature" in line 2.  Claim 11 calls for the molding temperature to be maintained to complete the molded foam; however, it is unclear whether the molding temperature refers the expansion start temperature (Tstart) as referenced in claim 1 or a separate temperature.  Examiner recommends changing “raising the molding temperature of the foamable” to clarify the discrepancy in claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (JP 2017710898 A; of record, further translation as provided).
Regarding claim 1, Kita teaches a method for producing a low specific gravity molded foam using a propylene-based polymer (paragraphs 0007, 0014), comprising: 
providing a foamable composition comprising a mixture of a propylene-based polymer (paragraphs 0047, 0053, Examples 1 and 4; disclose polypropylene resin) and thermally expandable microspheres (paragraphs 0033, 0035, 0042; heat-expandable microspheres); 
introducing the foamable composition into a mold for producing a molded foam (paragraph 0012, Example 1; injection molding machine); 
start) of the thermally expandable microspheres to expand the foamable composition in the mold (paragraphs 15-16; the temperature…must be at least one temperature inside the hearing cylinder that is equal to or higher than the expansion start temperature of the thermally expandable microspheres); 
forming a molded foam in a state in which the foamable composition is expanded to fill the mold; and releasing the molded foam from the mold (Figure 1, paragraphs 0024-0028; a step of expanding the cavity space and foaming the molten mixture by opening the mold after the injection filling of the molten mixture is completed).
Regarding claims 2 and 3, Kita further teaches the foamable composition is prepared by extrusion of the mixture and in the form of pellets, rods or sheets (paragraph 0050; are added to a single-screw extruder, a twin-screw extruder, a kneader, and the like…to a desire size with a pelletizer to form a pellet shape).
Regarding claim 5, Kita further teaches the foamable composition introduced into the mold remains unfoamed (paragraph 0021; whereas the inside that is not in contact with the mold is still in a molten state) or is only slightly foamed and the specific gravity of3Application No.: NEWAttorney Docket No.: PUS190087 the only slightly foamed foamable composition is at least 51% of that of the unfoamed one.
Regarding claim 6, Kita further teaches the temperature of the foamable composition is raised by directly or indirectly heating the mold with a heat source (paragraph 0032; steam type, a pressurized hot water type, an oil type, or an electromagnetic induction heating type can be used).
discloses a temperature of 190 to 230 °C).
Regarding claim 8, Kita further teaches the expansion start temperature (Tstart) of the thermally expandable microspheres is higher than the melting point of the propylene-based polymer (paragraph 0052; has a melting temperature lower than the expansion start temperature of the thermally expandable microspheres).
Regarding claim 9, Kita further teaches the thermally expandable microspheres have shells composed of an acrylonitrile copolymer (paragraph 0036; discloses acrylonitrile-based copolymers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kita.
Regarding claim 4, Kita teaches all the elements of claim 1 as discussed above but does not teach the foamable composition is introduced in an amount to fill 30% or less of the volume of the mold.  However, Kita discloses the volume of the foamable composition is injected into 90 to 110% of the cavity space of the mold (paragraph 0018) and the cavity space is thereafter enlarged to account for foaming of the foamable composition (as shown in Figures 1b-1d; paragraphs 0024, 0031).  In light of the disclosure of Kita, one of ordinary skill in the art would 
Regarding claim 10, Kita teaches all the elements of claim 1 as discussed above but does not teach the inside of the mold is kept in a vacuum state during expansion of the foamable composition.  However, the use of vacuum is a well-known and conventional technique in the art of forming foam molded articles.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum to aid in filling and/or expanding of the mixture within mold cavity.
Regarding claim 11, Kita teaches all the elements of claim 1 as discussed above and further teaches the mold is filled with the foamable composition to complete the molded foam, such that the volume ratio of the mold to the molded foam is 1:1 to 1:1.1 (Figure 1d, paragraph 0028; the volume of the cavity space at the completion of injection filling is 100% by volume) but does not teach the molding temperature is maintained in said state.  However, Kita discloses the molding temperature is higher than the melting/softening point of the resin and expansion temperature of the thermally expandable microspheres (paragraph 0016).  It would have been obvious for one of ordinary skill in the art at the time of filing to have maintained the elevated molding temperature to ensure complete foaming of the thermally expandable microspheres.
Regarding claim 12, Kita teaches all the elements of claim 1 and further teaches the molded foam is demolded after cooling in a state in which the foamable composition is 4Application No.: NEWAttorney Docket No.: PUS190087expanded to substantially completely fill the mold (paragraph 0032, after the foaming step, the foamed molded product can be taken out by cooling; cooling time may be appropriately adjusted depending on the dimensions of the foamed molded product).  While Kita does not disclose the molded foam is completely cooled (e.g. Kita discloses forming a skin layer), one of ordinary skill in the art would have found it obvious to complete cool the molded foam through routine experimentation with a reasonable expectation of success with predictable results.
Regarding claim 15, Kita teaches a molded foam having a specific gravity (paragraph 0008; discloses a specific gravity of 0.45 to 0.85) produced by the method according to claim 1 (reference claim 1).  As disclosed by Kita, the mixture is filled into the mold cavity and expanding by increasing the temperature therein above the expansion temperature of the microspheres.  Furthermore, the cavity volume is adjusted to obtain a foam molded product with the target specific gravity.  It is submitted, based on the disclosure and method, it would have been within the skill of one of ordinary skill in the art to produce a molded foam having a specific a gravity within the claimed range.  Likewise, the lower limit of the specific gravity is not limited and merely results in the lightness of the foam molded product; hence, a reasonable expectation of success is apparent (paragraph 0056). 

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kita, in view of Novatex PP - Technical Data Sheet.
Regarding claims 13 and 14, Kita teaches all the elements of claim as discussed above and further discloses the mold being cooled to a temperature of 50 to 70 °C before opening of the mold to release the molded foam (paragraph 0033).  Kita does not disclose the Vicat softening point or crystallization temperature of the propylene-based polymer.  However, Kita .

Claims 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tihe (CN 101792554 A; of record, further translation as provided).
Regarding claim 15, Tihe teaches a molded foam having a specific gravity of 0.3 or less (paragraph 0020; discloses a density of 0.05-0.9 g/cm3) produced by expanding a mixture of polypropylene and microcapsules within a mold.  It is noted claim 15 is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the instant case, Tihe discloses foam mold products having a 3 which overlaps the presently claimed range of less than 0.3, overlapping ranges being sufficient to establish prima facie obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Immel (US 3,704,081 A) and Bhargava (US 20170334107 A1) disclose molding foam molded articles using vacuum to stabilize the particles/material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/15/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748